Citation Nr: 0605397	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right hand disability for the period from 
August 26, 2002 to October 13, 2004, and in excess of 20 
percent for the period from October 14, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The appellant had active military service from July 1971 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2004, the Board denied the veteran's claim for 
entitlement to an initial disability rating in excess of 10 
percent disabling for residuals of a right hand disability, 
prior to August 26, 2002, but remanded his claim of 
entitlement to an initial disability rating in excess of 10 
percent disabling for residuals of a right hand disability, 
from August 26, 2002, to the RO for further development.

In April 2005, the RO increased the rating for residuals of 
the veteran's right hand injury because of Dupuytren's 
contracture and degenerative changes in the right hand to 20 
percent, effective October 14, 2004.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  For the period from August 26, 2002 to October 13, 2004, 
the objective and competent medical evidence of record shows 
the veteran's service-connected residuals of the right hand 
disability are manifested primarily by the clubbing of the 
fourth and fifth fingers, loss of sensation of the fourth and 
fifth fingers, reports of pain, and difficulty closing the 
fingers.  The veteran does not show  more than favorable 
ankylosis of the ring and little fingers of the right hand.

3.  For the period from October 14, 2004, the objective and 
competent medical evidence of record reflects a finding that 
the veteran's service-connected right hand disability is 
manifested by the clubbing of the fourth and fifth fingers, 
loss of sensation of the fourth and fifth fingers, reports of 
pain, difficulty closing the fingers, and unfavorable 
ankylosis of the fourth and fifth digits.  The veteran does 
not show favorable or unfavorable ankylosis of other digits 
of the right hand.


CONCLUSIONS OF LAW

1.  For the period from August 26, 2002 to October 13, 2004, 
the schedular criteria for an initial rating in excess of 10 
percent for residuals of a right hand disability are not met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code (DC) 5299-5223 (2002), effective prior to 
August 26, 2002 (codified at 38 C.F.R. § 4.71a, DC 5299-5223 
(2005)), effective on and after August 26, 2002.

2.  For the period from October 14, 2004, the schedular 
criteria for a rating in excess of 20 percent for residuals 
of a right hand disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.326, 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5299-5223 
(2005), effective on and after August 26, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect an injury in 1974 when the 
veteran was treated for a crushed right hand and knuckles as 
a result of a garage door being blown shut on him.  His 
digits were x-rayed and part of his right hand was put in a 
cast.

Post-service, private medical records from 1995 show 
operations on both hands for Dupuytren's contracture.  VA 
medical records and examination reports, dated from 2001 to 
2004, are associated with the claims file.

An August 2001 private medical record stated that the veteran 
was experiencing pain in the fourth and fifth digits of his 
right hand and that the fifth finger had a deformity, all due 
to the service-connected injury.

The veteran underwent a VA examination in December 2001.  
According to the examination report, he complained of 
soreness and weakness in his right hand, mainly in the ulnar 
two digits, and decreased grip strength.  He also had 
Dupuytren's contractures involving the proximal 
interphalangeal (PIP) and metacarpophalangeal (MCP) joints of 
his small and ring fingers.  His ring finger MCP and PIP 
joints were released in September 1996.  

On examination, grip strength was found to have definitely 
decreased on the right hand side as compared to the left 
hand.  A depression of his ulnar two metacarpal heads was 
observed as viewed from the dorsal aspect of the hand.  It 
was tender to palpation at the MCP joints.  PIP joints were 
not tender to palpation.  A natatory cord with nodules on the 
most radial aspect of his small finger extended to the PIP 
joint.  Range of motion of the MCP joint was extended from 10 
degrees of hyperextension to 90 degrees of flexion.   The 
range of motion of the PIP joint was from 30 degrees short of 
full extension to 90 degrees of flexion.  The range of motion 
of the DIP joint was from 0 to 45 degrees.  The range of 
motion of the remaining joints of the hand was full without 
any limitation.  He was tender to palpation over the MCP 
joint and at the PIP joint.  He had less than two-second 
capillary refill in all his digits.  The physician opined 
that the disability of the veteran's right hand was likely 
secondary to the veteran's service-connected injuries and not 
the more recent Dupuytren's contractures.  X-rays revealed 
minimal degenerative changes throughout the right hand and 
wrist with no fractures or erosions noted.  

In January 2002, the RO granted the veteran service 
connection for residuals of the right hand injury, evaluated 
as 10 percent disabling, effective August 10, 2001, under DC 
5223.

The veteran underwent a VA examination in February 2003.  
According to the examination report, he complained of 
throbbing pain in the knuckles of the fourth and fifth digits 
on the dorsum of his right hand which had grown worse over 
the past ten years, especially the last three years.  The 
veteran said his right hand, especially the knuckles on the 
fourth and fifth digits, had been crushed between two doors 
while he was in the service.  The right hand was in a cast 
for six weeks and was also operated on.  He took pain 
medicines, including morphine, and said that it was difficult 
to work with his right hand.  He also reported a loss of 
sensation in his fourth and fifth fingers.  He said the 
throbbing pain was usually on the dorsum of the hand, near 
the fourth and fifth knuckles.

On examination, the veteran had clubbing of his fingers and 
contracture of the fourth and fifth digits of the right hand 
with a healed scar.  The veteran also had loss of sensation 
on the fourth and fifth fingers and weakness of the third and 
fourth interosseous muscles of his right hand.  He could not 
tightly hold the doctor's pen or finger in the space between 
the fifth and fourth digits, and fourth and third digits.  
There was a loss of sensation in the fourth and fifth digits 
and contracture in those same fingers.  The pertinent 
diagnosis was arthritis of metacarpal and proximal 
interphalangeal joint of the fourth and fifth digits of the 
right hand, and contracture of these same fingers associated 
with loss of sensation on the plantar aspect of these digits 
and weakness of the interosseous muscles of the third and 
fourth digits.

The veteran underwent another VA examination in October 2004.  
According to the examination report, the veteran reported 
pain with cold weather and wrist pain.  It was difficult to 
open his small finger and his ring finger on the right hand 
was also stiff.  On examination, the small finger had a 45 
degree contracture of the interphalangeal joint and no 
contracture of the PIP joint.  There was a nodular cord in 
the palm just distal to the MCP joint.  The ring finger 
showed a Burner's type incision down from the distal palmar 
crease to the middle phalanx.  There were indications of 
webbing at the MCP joint with no evidence of scar thickening.  
The veteran showed a 270-degree arch of motion of the finger, 
both actively and passively.  

The pertinent diagnosis was Dupuytren's contracture of the 
small finger, and Dupuytren's contracture of the ring finger, 
now excised, with mild webbing of the MCP joint with no loss 
of motion of the ring finger.  The examining physician noted 
that the veteran's Dupuytren's contracture occurred within 
one year of military service and within one year of his 
previous injury.  The examiner noted that it was as likely as 
not that the Dupuytren's contracture was 50 percent or more 
related to the veteran's service-connected injury to his 
right hand.

In April 2005, the RO granted 20 percent evaluation for 
residuals of the veteran's right hand injury because of 
Dupuytren's contracture and degenerative changes, effective 
October 14, 2004, the date of the recent VA examination.


II. Legal Analysis

A.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed.Cir. 2003); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Given the uncertainty as to the precise application of the 
VCAA to this matter, the Board assumes that the VCAA is 
applicable to this appeal.  See Pelegrini, 18 Vet. App. at 
121 (VA must request that veteran provide any evidence in 
claimant's possession that pertains to the claim).

Considering both the decision of the Court in Pelegrini and 
the opinion of the VA General Counsel in VAOPGCPREC 7-2004 
(July 16, 2004), the Board finds that the requirements of the 
VCAA have been satisfied in this matter.

In April 2004 and September 2004, the RO sent the veteran 
correspondence outlining the duty-to-assist requirements of 
the VCAA.  The Board notes that the veteran received three VA 
examinations during the pendency of his appeal.  The veteran 
also was advised of the pertinent law and evidence in the 
August 2002 statement of the case and two supplemental 
statements of the case issued in March 2003 and April 2005.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA, and that he has 
not been prejudiced in any way by the notice and assistance 
provided by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, that would need to 
be obtained for a fair disposition of the appeal.  Thus, for 
these reasons any failure in the timing or language of VCAA 
notice constituted harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 116 (2005) (error not prejudicial if it did 
not affect essential fairness of the adjudication).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right hand disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999)  The Court noted that the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected disability of the right hand 
was evaluated as 10 percent disabling from the period from 
August 10, 2001 to October 13, 2004, and as 20 percent 
disabling from October 14, 2004, pursuant to DC 5299-5223.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.

During the pendency of the veteran's appeal, and effective 
August 26, 2002, the rating criteria for DC 5223 found in the 
Rating Schedule at 38 C.F.R. § 4.71a were amended.  See 
38 C.F.R. § 4.71a (2005).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2005); Rhodin v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. CrI. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).  
In the April 2005 supplemental statement of the case, the RO 
evaluated the veteran's right hand disability under both the 
old and new rating criteria.  The veteran was given an 
opportunity to respond to the RO's action, but did not.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under the old regulations, effective prior to August 26, 
2002, an evaluation of 10 percent was assigned when two 
fingers of one hand, other than the index finger or thumb, 
were favorably ankylosed.  An evaluation of 20 percent 
required that the index and middle, ring, or little fingers 
were favorably ankylosed.  See 38 C.F.R. § 4.71a, DC 5223 
(2002).

Ankylosis was considered to be favorable when the ankylosis 
did not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It was considered unfavorable when it precluded such motion.  
Extremely unfavorable ankylosis was to be rated analogous to 
amputation under the provisions of DC 5156.  Ankylosis was 
considered to be extremely unfavorable when all the joints of 
the finger were in extension or in extreme flexion, or when 
there was rotation and angulation of the bones.  38 C.F.R. 
§ 4.71a, DC 5226; note (3) preceding DC 5216; note (a) 
following Code 5219; and note (a) following DC 5227.

Under the current regulations, effective August 26, 2002, 
Diagnostic Codes 5216-5223 were amended.  Under the revised 
criteria, favorable ankylosis of the ring and little fingers 
warrants a 10 percent evaluation for both the dominant and 
nondominant hand.  38 C.F.R. § 4.71a, DC 5223 (2005).  
Unfavorable ankylosis of the ring and little fingers warrants 
a 20 percent evaluation for both the dominant and nondominant 
hand.  38 C.F.R. § 4.71a, DC 5219 (2005).

The current regulations refer to favorable ankylosis for 
multiple digits of either hand at Diagnostic Codes 5216 
through 5219.  For purposes of determining favorable 
ankylosis, for the fourth and fifth digits (or the ring and 
little fingers) zero degrees of flexion represent the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MCP and PIP flexed to 30 
degrees, and the thumb abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints in these positions 
are considered to be in favorable position.  For these two 
fingers, the MCP has a range of zero to 90 degrees of 
flexion, the PIP has a range of zero to 100 degrees of 
flexion, and the distal (terminal ) interphalangeal joint 
(DIP) has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability, with the higher level of evaluation 
assigned when the level of disability is equally balanced 
between one level and the next higher level.  Id.

If both the MCP and PIP of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, the finger should be evaluated as 
amputated.  If both the MCP and the PIP of a digit are 
ankylosed, the finger should be evaluated as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  If only the MCP or the PIP is ankylosed, 
and there is a gap of more than two inches (5.1 cm.) between 
the fingertips and the proximal transverse crease of the 
palm, with the fingers flexed to the extent possible, the 
finger should be evaluated as unfavorable ankylosis.  If only 
the MCP or PIP is ankylosed, and there is a gap of two inches 
(5.1 cm.) or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible, the finger should be evaluated as favorable 
ankylosis.  Id.


1.  Above 10 Percent for the Period from August 26, 2002 to 
October 13, 2004

For the period from August 26, 2002 to October 13, 2004, and 
upon review of the objective medical evidence of record, the 
Board is of the opinion that an initial evaluation in excess 
of 10 percent for the veteran's service-connected right hand 
disability is not warranted.

Considering the old rating criteria, effective prior to 
August 26, 2002, the Board notes that the medical evidence 
shows no more than favorable ankylosis of the ring and little 
fingers of the right hand.  An August 2001 private medical 
record states that the veteran was experiencing pain in the 
fourth and fifth digits of his right hand and the fifth 
finger had a deformity, all due to the service-connected 
injury.  On VA examination in December 2001, the veteran 
complained of soreness and weakness in his right hand, mainly 
in the ulnar two digits, and of decreased grip strength.  He 
also had Dupuytren's contractures involving the PIP and MCP 
joints of his small and ring fingers.  His ring finger MCP 
and PIP joints were released in September 1996.  On 
examination, grip strength was found to have definitely 
decreased with the right hand as compared to the left hand.  
A depression of his ulnar two metacarpal heads was observed 
as viewed from the dorsal aspect of the hand.  It was tender 
to palpation at the MCP joints.  PIP joints were not tender 
to palpation.  A natatory cord with nodules on the most 
radial aspect of his small finger extended to the PIP joint.  
Range of motion of the MCP joint extended from 10 degrees of 
hyperextension to 90 degrees of flexion.   The range of 
motion of the PIP joint was from 30 degrees short of full 
extension to 90 degrees of flexion.  The range of motion of 
the DIP joint was from 0 degrees to 45 degrees.  Range of 
motion of the remaining joints of the hand was full without 
any limitation.  X-rays revealed minimal degenerative changes 
throughout the right hand and wrist with no fractures or 
erosions noted.  There is no evidence of ankylosis of the 
thumb or the other fingers of the right hand that could 
increase the rating.  Therefore, a rating in excess of 10 
percent under DC 5223 is not warranted.  

Considering the claim under the new criteria for Diagnostic 
Codes 5220-5223, effective August 26, 2002, the medical 
evidence does not show ankylosis of other digits of the right 
hand.  On VA examination in February 2003, the veteran 
complained of throbbing pain in the knuckles of the fourth 
and fifth digits on the dorsum of his right hand.  He also 
reported a loss of sensation in his fourth and fifth fingers.  
He said the throbbing pain was usually on the dorsum of the 
hand, near the fourth and fifth knuckles.  On examination, 
the veteran had clubbing of his fingers and contracture of 
the fourth and fifth digits of the right hand.  The veteran 
also had loss of sensation in the fourth and fifth fingers 
and weakness of the third and fourth interosseous muscles of 
his right hand.  He could not tightly hold the doctor's pen 
or finger in the space between the fifth and fourth digits, 
and between the fourth and third digits.  There was a loss of 
sensation in the fourth and fifth digits and contracture in 
those same fingers.  The pertinent diagnosis was arthritis of 
metacarpal and PIP joints of the fourth and fifth digits of 
the right hand, contracture of these same fingers associated 
with loss of sensation on the plantar aspect of these digits, 
and weakness of the interosseous muscles of the third and 
fourth digits.  

The medical evidence arising from the December 2001 and 
February 2003 VA examinations does not show ankylosis of the 
thumb, index finger or middle finger of the veteran's right 
hand which would warrant a higher rating.  

If both fingers are rated separately for limitation of 
motion, the resulting rating evaluation of 0 percent each for 
the ring and little finger of the dominant hand does not 
avail the veteran and does not represent a higher level of 
disability.  See 38 C.F.R. § 4.71a, DC 5230 (2005), effective 
August 26, 2002.  

The preponderance of the objective medical evidence supports 
a 10 percent disabling rating for residuals of a right hand 
injury for the period from August 26, 2002 to October 13, 
2004, under the former and current regulations.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (old 
and new version).


2.  Above 20 percent disabling for residuals of the right 
hand from October 14, 2004

For the period from October 14, 2004 and thereafter, and upon 
review of the objective medical evidence of record, the Board 
is of the opinion that an initial rating in excess of 20 
percent for residuals of the veteran's right hand injury is 
not warranted.

Considering the new rating criteria, effective on and after 
August 26, 2002, the Board notes that the medical evidence 
does not show favorable or unfavorable ankylosis of the 
digits of the right hand, other than the veteran's ring and 
little fingers.  On VA examination in October 2004, the 
veteran reported pain with cold weather and wrist pain.  It 
was difficult to open his small finger, and his ring finger 
on the right hand was also stiff.  On examination, the small 
finger had a 45 degree contracture of the interphalangeal 
joint and no contracture of the PIP.  There was a nodular 
cord in the palm just distal to the MCP.  The ring finger 
showed a Berner's type incision down from the distal palmar 
crease to the middle phalanx.  There were indications of 
webbing at the MCP with no evidence of scar thickening.  The 
veteran showed a 270-degree arch of motion of the finger, 
both actively and passively.  The pertinent diagnosis was 
Dupuytren's contracture of the small finger, and Dupuytren's 
contracture of the ring finger, now excised, with mild 
webbing of the MCP joint with no loss of motion of the ring 
finger.  The examining physician noted that the veteran's 
Dupuytren's contracture occurred within one year of military 
service and within one year of his previous injury.  The 
examiner noted that it was as likely as not that the 
Dupuytren's contracture was 50 percent or more related to the 
veteran's service-connected injury to his right hand.  

As the pertinent diagnosis of the October 2004 VA exam was 
Dupuytren's contracture of both the ring finger and the 
little finger with mild webbing of the MCP joint with no loss 
of motion, the exact disability is not listed on the rating 
schedule.  However, § 4.71a permits a finding of unfavorable 
ankylosis.  38 C.F.R. § 4.71a, note (3)(ii) before DC 5216 
(when both MCP and PIP joints are ankylosed evaluate as 
unfavorable ankylosis even if each joint is individually 
fixed in a favorable position).  Unfavorable ankylosis of the 
ring and little fingers warrants a 20 percent disabling 
evaluation for both the dominant and nondominant hands under 
revised DC 5219 (2005).

The medical evidence from the October 2004 VA exam shows 
unfavorable ankylosis of the ring and little fingers of the 
dominant hand.  The medical evidence does not show favorable 
or unfavorable ankylosis of other digits of that hand, 
especially the thumb or index finger, which would lead to 
higher disability ratings under the new criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5219 (2005).  
Therefore, a rating in excess of 20 percent under revised DC 
5219 is not warranted.  

The objective medical evidence preponderates against a 
finding that for the period from October 14, 2004, the 
veteran's service-connected right hand disability warrants a 
rating in excess of the currently assigned 20 percent.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for any of his service-
connected right hand disabilities, as the Court indicated can 
be done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claim 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.


ORDER

An initial rating in excess of 10 percent for residuals of a 
right hand disability, for the period from August 26, 2002 to 
October 13, 2004, is denied.

A rating in excess of 20 percent for residuals of a right 
hand disability, for the period from October 14, 2004, is 
denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


